 DIVERSIFIEDHEALTH SERVICES461DiversifiedHealth Services,Inc. d/b/a ConvalescentCenter of Honolulu,'Employer-PetitionerandHawaii Nurses Association,Inc. Case 37-RM-76December16, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Wilma K. Tice, HearingOfficer of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, by directionof the Regional Director for Region 20, the casewas transferred to the Board for decision.Thereafter, the parties filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theAct,theBoardhasdelegated itspowers inconnection with this case to a three-member panel.The Hearing Officer's rulingsmade at the hearingare free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A questionaffectingcommerceexistsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act.4.The appropriate unit.HawaiiNursesAssociation,Inc.,(hereinaftercalled the Union) seeks a unit of all registerednursesemployed at the Employer's Honolulu,Hawaii, nursing home; excluding clerical employees,supervisors, technicians, guards and/or watchmen,as defined in the Act, and all other employees. Bothpartiesagreethattheregisterednursesareprofessionals and that a unit of professionals isproper.However, contrary to the Union, theEmployer-Petitioner contends that all the registerednurses are supervisors within the meaning of Section2(11) of the Act and that such a unit could not,therefore, be appropriate under Section 9(b). For thereasons stated below, we find no merit in thiscontention.The Employer'snursinghome is run by anadministratorunderwhom serves a director ofnursing.Both of the foregoing are agreed by theparties to be supervisors.Under the director ofThe name of the Employer appears as amendedat the hearingnursing, who is also a registered nurse, are 15 fulland part-time registered nurses (hereinafter calledRN's) and 2 licensed practical nurses, all of whomfunction as charge nurses; and approximately 28nurses aides.'The nursing home has 160 beds, and is split upinto 4 units and operates on 3 shifts. The recordindicates that there is a full or part-time RN orLPN in charge of each unit on each shift.The registered nurses are a highly trained groupof professionals who normally inform other, lesserskilled, employees as to the work to be performedfor patients and insure that such work is done. Theirdutiesconsistofadministeringmedicationandtreatments to patients and keeping patient medicalcharts. In addition, starting about mid-June, theyprepareweeklywork schedules' for the aides;however, the evening shift scheduling is done by theDirector of Nursing.4 Prior to mid-June, all thescheduling was done by the Director of Nursing.The RN's also prepare an annual evaluation of aideson their units, and a similar evaluation at the end ofthe new employee probationary period. Both thepresentandpastDirectorofNursingmadeindependentinvestigationsbeforetakinganypersonnel action, including transfers, promotionsand discharges, although the RN's evaluations mayalso be considered as one of many factors in takingsuch action.The Director of Nursing interviews and hires allemployees, schedules vacations, keeps time recordsof aides, handles grievances and grants overtime.5Although she works only 5 days a week from 7 a.m.to 3:30 p.m., the record reveals that she is availableat home and frequently called by the RN's whenany problem above the ordinary occurs.The full time RN's work a 40-hour week, are paidon a monthly basis broken down to an hourly scale,and punch a timeclock. The record reveals that theauthority over the aides working with them is quitelimited.They do not have the authority to hire,discharge, transfer, promote, or reward, nor canthey effectively recommend any such action. WhiletheRN's do schedule and assign work to aides,there is no evidence in the record that they do so inamanner requiring the exercise of independentjudgment. Finally, the disciplining of the aides aswell as releasing them from work, granting themovertime and transferring them among the units areallmatters which are handled by the Director of'Allemployees of the hospital excluding supervisors, guards andprofessionals are represented by the United Public Workers Union (UPW)which was certified in Case 37-RC-1454 on October 3, 1968 According tothe uncontradicted testimony of the Employer the two licensed practicalnursesareunder the coverage of the present collective-bargainingagreement between the Employer and UPW'TheLPN's functioning as charge nurses also prepare these workschedules'The Director of Nursing prior to assuming her present position was theevening supervisorAt the time of the hearing there was no eveningsupervisor'If the RN's have to work overtime for more than 30 minutes theDirector of Nursing must approve it180 NLRB No. 26 462DECISIONS OF NATIONALLABOR RELATIONS BOARDNursing.Upon all of the foregoing, we conclude that theregisterednurses are not supervisors within themeaning of Section 2(11) of the Act.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All registered nurses of the Employer employedat its Honolulu, Hawaii, nursing home; excludingclerical employees, technicians, supervisors, andguards and/or watchmen as defined in the Act,and all other employees.[Direction of Election'omitted from publication.]'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc.156 NLRB1236;N.L R.B. vWyman-Gordon Company.394 U.S 759 Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled bythe Employer with the Regional Director for Region 20 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed